         Case 1:17-cv-04789-JGK-SN Document 90 Filed 05/24/19 Page 1 of 5



UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
------------------------------------------------------------- X
EDELMAN ARTS, INC.,
                                                                  No. 17-cv-4789
                                 Plaintiff,
                                                                  Plaintiff's [Proposed]
                     V.                                           Findings of Fact and
                                                                  Conclusions of Law
REMKO SPOELSTRA, JASON HOLLOWAY,
SSR INVEST SWITZERLAND, SWISS
BUSINESS COUNCIL and JOHN DOE,

                                 Defendants.

---------------------------------------------------------X

        COMES NOW the Plaintiff Edelman Arts, Inc., by and through its attorneys, Franzino &

Scher, LLC, and proposes the following Findings of Fact and Conclusions of Law:

                                           FINDINGS OF FACT

         1. Plaintiff, Edelman Arts, Inc. ("Edelman Arts") is a corporation duly organized under

the laws of the State of New York with a principal place of business at 111 East 70th Street, New

York, New York.

        2. Upon information and belief, defendant Remko Spoelstra ("Spoelstra") is an individual

with an address at Komeetweg 5-7 (street), 2516AV Den Haag, The Netherlands.

        3. Upon information and belief, defendant Jason Holloway ("Holloway") is an individual

whose last known place of employment was HSBC. Upon information and belief, Holloway is

the contact person and accountant for defendant Swiss Business Council ("SBC").

        4. Upon information and belief, defendant SSR Invest Switzerland ("SSR Invest") is the

paying agent for SBC.




                                                        1
        Case 1:17-cv-04789-JGK-SN Document 90 Filed 05/24/19 Page 2 of 5



       5. Upon information and belief, defendant SBC is a non-profit organization, licensed by

the United Arab Emirates Chambers of Commerce & Industry with offices located at Corniche

Road, Baynounah Tower 2, 3rd Floor, Office No. 10, Abu Dhabi, UAE.

       6. Spoelstra was introduced to Asher Edelman of Edelman Arts, as a representative of

SBC as well as a member of the Abu Dhabi Royal Family.

       7. On November 18, 2016, Spoelstra viewed the Haring works of art in New York and

signed the invoices from Edelman Arts. Copies of the Edelman Arts Haring invoices are attached

hereto as Exhibit A.

       8. On November 26, 2016, Spoelstra invoiced SBC for the Haring works with payment

going directly to Edelman Arts. Copies of the Spoelstra Haring invoices and the Spoelstra

Munch invoice are attached hereto as Exhibit B.

       9. Pursuant to the invoices, payment was due upon receipt of the invoices. Despite

numerous reassurances that payment would be forthcoming, no payment has been received by

Edelman Arts. See the invoices previously attached hereto and emails of Jason Holloway

attached hereto as Exhibit C.

       10. The damages requested in the complaint were originally $20,175,000 plus interest

and attorneys' fees. One of the works was sold by its owner, Artemus USA, LLC, in order to

mitigate its damages. The totem is still available and ready for turnover. Upon consideration, we

have removed certain works from the damages request and are left with commissions on two of

the works.

       11. Should the statements herein be found to constitute conclusions of law, the court so

concludes.




                                                2
        Case 1:17-cv-04789-JGK-SN Document 90 Filed 05/24/19 Page 3 of 5



                                  CONCLUSIONS OF LAW

       12. To plead a viable breach of contract claim, a "complaint need only allege (1) the

existence of an agreement, (2) adequate performance of the contract by the plaintiff, (3) breach

of contract by the defendant, and (4) damages." Eternity Global Master Fund Ltd. v. Morgan

Guar. Trust Co., 375 F.3d 168, 177 (2d Cir. 2004).

       13. Pursuant to the Order of Judge Katherine B. Forrest dated August 17, 2018 (ECF No.

56), Judge Forrest found that "the complaint appropriately addresses all legal elements of a

breach of contract claim". See National Market Share, Inc. v. Sterling National Bank, 392 F.3d

520, 525 (2d Cir. 2004).

       14. The invoices are valid contracts between Edelman Arts and Spoelstra and SBC.

       15. Holloway and SSR Invest held themselves out to be agents of SBC and alleged that

they were authorized to make payments to Edelman Arts under the invoices.

       16. Edelman Arts was prepared to perform on the invoices.

       17. Defendants have materially breached the contract by failing to make any payments

under the invoices.

       18. "Damages for breach of contract are determined by calculating the amount necessary

to put the plaintiff in the same economic position he would have been in had the defendant

fulfilled his contract." Gulf Coast Bank & Tr. Co. v. ASESD, LLC, 2014 WL 6850970 at *4

(S.D.N.Y. 2014) (internal citations omitted) (based on the submissions by plaintiff the Court

recommended damages on the loan for the breach of contract as well as interest).

       19. Upon the entry of a default, the court may award damages based upon evidence

submitted through affidavits and exhibits, or by an evidentiary hearing. Cement & Concrete

Workers Dist. Council Welfare Fund v. Metro Foundation Contractors, Inc., 699 F.3d 230, 234



                                                3
         Case 1:17-cv-04789-JGK-SN Document 90 Filed 05/24/19 Page 4 of 5



(2d Cir. 2012). "While Rule 55(b)(2) permits the district court to conduct a hearing to determine

damages, such a hearing is not mandatory. Id.

         20. In the instant case, there has been a reduction in the damages requested. The Second

Amended Complaint requested damages in the amount of $20,175,000 plus interest and

attorneys' fees.

         21. Now, however, Edelman Arts is requesting damages of $7,585,000 plus

$2,199,441.87 in interest for a total of $9,784,441.87. This case is being decided under New

York law and therefore, plaintiff has used New York statutory interest of nine (9%) percent per

annum.

         22. The Haring work which was to be sold to SBC for $4,800,000 (invoice attached

hereto as Exhibit D) was subsequently sold by Artemus USA, LLC, its owner, to mitigate its

damages, for $2,815,000. The difference of $1,985,000 is now due and owing. A copy of the

Artemus USA, LLC invoice is attached hereto as Exhibit E.

         23. The Edelman Arts' commissions on the Munch work would have been $1,400,000 if

the defendants had not breached the contract. A copy of the Munch invoice is attached hereto as

Exhibit F.

         24. The Edelman Arts' commissions on the one Haring work would have been

$1,200,000 if the defendants had not breached the contract. A copy of the Haring invoice is

attached hereto as Exhibit G.

         25. The Haring totem is still available and has not been sold. The sales price for the totem

was $3,000,000. A copy of the invoices for the Haring totem are attached hereto as Exhibit H.

Edelman Arts would have received a commission on the sale of the totem of $600,000.

         26. Should the statements herein constitute findings of fact, the Court so finds.



                                                  4
       Case 1:17-cv-04789-JGK-SN Document 90 Filed 05/24/19 Page 5 of 5



                                    [PROPOSED] ORDER

       27. Based on the findings of facts, conclusions of law, and exhibits thereto, it is hereby

ORDERED that: Defendants, Remko Spoelstra, Jason Holloway, SSR Invest Switzerland, and

Swiss Business Council are liable to plaintiff Edelman Arts, Inc. in the principal amount of

$7,585,000.00 for the monies due under the invoices, some of which has been mitigated and

some of which is only Edelman Arts' commissions, plus interest in the amount of $2,199,441.87

from December 15, 2016.

Dated: May 16, 2019                                  Respectfully Submitted,
       New York, New York
                                                     FRANZINO & SCHER, LLC



                                                     Erin C. Kormann
                                                     120 West 45 th Street, Suite 2801
                                                     New York, New York 10036
                                                     Tel: (212) 230-1140
                                                     Email: ekormann@franzscherlaw.com

                                                     Attorneys for Plaintiff




                                                5
